UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) T ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-32637 A.Full title of the Plan and the address of the Plan, if different from that of the issuer named below: Ames National Corporation 401(k) Profit Sharing Plan B.Name of the issuer of the securities held pursuant to the Plan and the address of its principal executive office: Ames National Corporation 405 Fifth Street Ames, Iowa 50010 REQUIRED INFORMATION 1. Financial statements and schedules of the Ames National Corporation 401(k) Profit Sharing Plan prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974 are attached hereto. 2. A written consent of Independent Registered Public Accounting Firm is attached hereto as Exhibit 23 and is incorporated herein by this reference. AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN Ames, Iowa FINANCIAL STATEMENTS December 31, 2009 and 2008 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits 3 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 SUPPLEMENTAL INFORMATION 15 Schedule H Line 4i - Schedule of Assets (Held at End of Year) 16 Table of Contents Report of Independent Registered Public Accounting Firm The Plan Administrator Ames National Corporation 401(k) Profit Sharing Plan Ames, Iowa We have audited the accompanying statements of net assets available for benefits of Ames National Corporation 401(k) Profit sharing Plan as of December 31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Ames National Corporation 401(k) Profit Sharing Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the years then ended in conformity with United States generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is presented fairly, in all material respects, in relation to the basic financial statements taken as a whole. /s/ Clifton Gunderson, LLP West Des Moines, Iowa June 24, 2010 2 Table of Contents AMES NATIONAL CORPORATION 401 (K) PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2009 and 2008 CASH $ $ PARTICIPANT-DIRECTED INVESTMENTS RECEIVABLES Accrued interest and dividends Contributions receivable from employer NET ASSETS AVAILABLE FOR BENEFITS $ $ The accompanying notes are an integral part of the financial statements. 3 Table of Contents AMES NATIONAL CORPORATION 401 (K) PROFIT SHARING PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Years Ended December 31, 2009 and 2008 ADDITIONS (REDUCTIONS) TO NET ASSETS ATTRIBUTED TO: Investment income (loss): Interest $ $ Dividends Net appreciation (depreciation) in fair value of investments ) Total investment income (loss) ) Contributions: Employer Participants Total contributions Total additions (reductions) ) DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Benefits paid to participants Operating expenses Total deductions NET INCREASE (DECREASE) ) NET ASSETS AVAILABLE FOR BENEFITS, BEGINNING OF YEAR NET ASSETS AVAILABLE FOR BENEFITS, END OF YEAR $ $ The accompanying notes are an integral part of the financial statements. 4 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 1 - DESCRIPTION OF PLAN The Ames National Corporation 401(k) Profit Sharing Plan (the Plan) is sponsored by Ames National Corporation and its subsidiaries:First National Bank, Ames, Iowa (the Plan trustee); Boone Bank & Trust, Boone, Iowa; Randall-Story State Bank, Story City, Iowa; State Bank & Trust, Nevada, Iowa; and United Bank & Trust, Marshalltown, Iowa (collectively, the Companies).The following description of the Plan provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General and eligibility The Plan is a defined contribution plan covering employees of the Companies who have completed six months of employment with a minimum of 500 hours of service and are age 21 or older.Employees are eligible to make salary deferral contributions to the Plan on January 1, or July 1, following their eligibility date.To be entitled to employer contributions, a participant must complete 1,000 hours of service during the plan year and must be employed by the Companies on the last day of the Plan year.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions Participants may contribute up to 100% of their annual compensation as defined by the Plan subject to the Internal Revenue Service limitations for 2009 and 2008.The Companies provide a matching contribution up to 2% of the participant’s compensation, a nondiscretionary contribution of 5% of the participants’ compensation and may also make additional discretionary contributions based on profits.The discretionary contributions are determined by the Boards of Directors on an annual basis.Participants may also contribute amounts representing distributions from other qualified defined benefit or contribution plans.All Plan investments were participant-directed into investment options offered by the Plan. Participant accounts Each participant’s account is credited with that participant’s contribution, the Companies’ matching contribution and an allocation of (a) the Companies’ discretionary contribution and (b) Plan earnings.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account.Forfeited balances of terminated participants’ nonvested balances are used to reduce future contributions from the Companies. Vesting Participants are immediately vested in their voluntary contributions and the employer matching contributions and earnings thereon.Vesting in the Companies’ nondiscretionary and discretionary contributions and earnings thereon is based on years of continuous service.A participant is 100% vested in discretionary contributions after three years of credited service with no vesting prior to that time. 5 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 1 - DESCRIPTION OF PLAN (CONTINUED) Payment of benefits On termination of service due to death, disability, retirement or any other reason, a participant or their beneficiaries may elect to receive an amount equal to the value of the participant’s vested interest in his or her account in a lump sum amount.Benefits related to the profit sharing and 5% nondiscretionary contribution are paid only if the participant is employed on the last day of the Plan year and has 1,000 hours of service. Loans to participants Participants may borrow from their fund accounts up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance.Loan transactions are treated as transfers between the investment fund and the participant loan fund.Loans outstanding at December 31, 2009, mature through 2019 and the interest rates (as determined by the Plan Administrator) range from 2.75% to 7.75%.Principal and interest are paid ratably through monthly payroll deductions, generally, over five years. However, repayment of loans for the purchase of a primary residence may exceed five years.The loans are secured by the balance in the participant’s account. Forfeited accounts The forfeitures are used to reduce contributions from the Companies.During the years ended December 31, 2009 and 2008, forfeitures from nonvested account balances reduced employer contributions by approximately $5,600 and $12,000, respectively.Forfeitures for nonvested account balances for the years ended December 31, 2009 and 2008 were approximately $5,300 and $12,200, respectively. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Plan year ends on December 31.Significant accounting policies followed by the Plan are presented below. Basis of presentation The accompanying financial statements have been prepared on the accrual basis of accounting. Investment contracts held by a defined contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan.Since fair value approximates contract value, there are no adjustments of the fully benefit-responsive investment contract from fair value to contract value. 6 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Use of estimates in preparing financial statements The preparation of financial statements in conformity with generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, the disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Investments Investments are reported at fair value.Fair value is defined as the price that would be received to sell an asset in an orderly transaction between market participants at the measurement date.See Note 7 for discussion of fair value measurements. Purchases and sales of investment securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation (depreciation) in fair value of investments includes realized gains and losses on investments sold as well as unrealized gains and losses on investments held during the year. Payment of benefits Benefits are recorded when paid. Recent accounting pronouncements Effective July 1, 2009, the Plan adopted new accounting guidance related to GAAP under the Financial Accounting Standards Board Accounting Standard Codification (FASB ASC).This guidance established FASB ASC as the source of authoritative GAAP to be applied by nongovernmental entities.Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.FASB ASC is not intended to change GAAP or any requirement of the SEC.The adoption did not have an impact on the Company’s financial position or results of operations. NOTE 3 - FINANCIAL INSTRUMENT RISK The Plan maintains all its cash in a non-interest bearing deposit account at First National Bank, Ames, Iowa.As of December 31, 2009 and 2008, the balance in the Plan’s non-interest bearing transaction deposit account is fully insured by the FDIC. 7 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 4 - ADMINISTRATIVE EXPENSES Certain administrative functions are performed by officers or employees of the Companies.No such officer or employee receives compensation from the Plan.Certain other administrative expenses are paid directly by the Companies. NOTE 5 - INVESTMENTS The following table presents the Plan investments that represent 5% or more of the Plan’s net assets: ANC Balanced Fund $ $ Ames National Corporation Common Stock Fund Vanguard Bond Index * Oppenheimer Develop Markets * * Balance less than 5% of Plan's net assets. The Plan’s investments, including gains and losses on investments bought and sold as well as held during the year, appreciated (depreciated) in fair value as follows: Mutual fund $ $ ) ANC Balanced Fund ) Common stock ) Net appreciation(depreciation) in fair value of investments $ $ ) 8 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 5 – INVESTMENTS (CONTINUED) During 2009 and 2008, dividend and interest income from the Plan’s investments were as follows: Interest income: ANC Balanced Fund $ $ Stable Value Fund Loan Fund Money market accounts 41 Total Interest Income $ $ Dividend income: Mutual Fund $ $ ANC Balanced Fund Common stock Total Dividend Income $ $ NOTE 6 - TRANSACTIONS WITH PARTIES-IN-INTEREST At December 31, 2009 and 2008, the Plan held 133,440 and 135,940 shares of Ames National Corporation, a party-in-interest, common stock with a fair value of $2,816,918 and $3,607,848, respectively.At December 31, 2009 and 2008, the Plan also held cash totaling $576,566 and $470,934 at First National Bank, Ames, Iowa. The Plan sold or distributed 2,500 shares for $61,637 during the year ended December 31, 2009.The Plan purchased 544 shares of Ames National Corporation common stock for $18,388 during the year ended December 31, 2008.The Plan sold or distributed 4,111 shares for $94,560 during the year ended December 31, 2008. The Plan trustee is the Trust Department of First National Bank, Ames, Iowa.All assets are held through trust agreement by the trustee, who is also a party-in-interest. NOTE 7 – FAIR VALUE MEASUREMENTS Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability or, in the absence of a principal market, the most advantageous market for the asset or liability.The price in the principal (or most advantageous) market used to measure the fair value of the asset or liability shall not be adjusted for transaction costs.An orderly transaction is a transaction that assumes exposure to the market for a period prior to the measurement date to allow for marketing activities that are usual and customary for transactions involving such assets and liabilities; it is not a forced transaction. Market participants are buyers and sellers in the principal market that are (i) independent, (ii) knowledgeable, (iii) able to transact, and (iv) willing to transact. 9 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 7 – FAIR VALUE MEASUREMENTS (CONTINUED) The standards require the use of valuation techniques that are consistent with the market approach, the income approach, and/or the cost approach.The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets and liabilities.The income approach uses valuation techniques to convert future amounts, such as cash flows or earnings, to a single present amount on a discounted basis.The cost approach is based on the amount that currently would be required to replace the service capacity of an asset (replacement cost).Valuation techniques should be consistently applied.Inputs to valuation techniques refer to the assumptions that market participants would use in pricing the asset or liability.Inputs may be observable, meaning those that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from independent sources, or unobservable, meaning those that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances.In that regard, a fair value hierarchy was established for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs.The fair value hierarchy is as follows: The fair value hierarchy is as follows: Level 1: Inputs to the valuation methodology are quoted prices, unadjusted, for identical assets or liabilities in active markets. A quoted price in an active market provides the most reliable evidence of fair value and shall be used to measure fair value whenever available. Level 2: Inputs to the valuation methodology include quoted prices for similar assets or liabilities in active markets; inputs to the valuation methodology include quoted prices for identical or similar assets or liabilities in markets that are not active; or inputs to the valuation methodology that are derived principally from or can be corroborated by observable market data by correlation or other means. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. Level 3 assets and liabilities include financial instruments whose value is determined using discounted cash flow methodologies, as well as instruments for which the determination of fair value requires significant management judgment or estimation. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs 10 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 7 – FAIR VALUE MEASUREMENTS (CONTINUED) Following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the methodologies used at December 31, 2009 and 2008. Investment contract:Valued at fair value (which approximates contract value) of the net asset value (“NAV”) of the underlying investment in various mutual funds. Mutual funds and bank administered trust fund:Valued at the NAV of shares held by the Plan at year end. Common stocks:Valued at the closing price reported on the active market on which the individual securities are traded. Money market account:Valued at cost, which approximates fair value. Participant loans:Valued at amortized cost, which approximates fair value. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 11 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 7 – FAIR VALUE MEASUREMENTS (CONTINUED) The following table presents the balances of assets measured at fair value on a recurring basis by level as of December 31: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Assets: Mutual funds: Mutual fund-other funds $ $
